DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the urging portion must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because reference character “64” has been used to designate an apparent rotational direction (FIG.5) while the specification designates 64 as an urging spring and because they include reference character(s) C1 not mentioned in the description.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the recitation “A fixing apparatus included a rotatable belt…” is grammatically incorrect.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: In paragraph [0049] of the Specification, the detection portion is identified by reference number 45 instead of 54, as defined in paragraph [0025]. Appropriate correction is required.

Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a guiding portion provided by connecting with the contact portion”.  The recitation “provided by connecting with” is unclear. For example, what is connected to the contact portion in order to provide a guiding portion? For the purpose of examination over prior art this limitation is interpreted as best construe.
Claim 2 recites the limitation "the detection portion" in the second line.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination over prior art this limitation is interpreted as a detection portion.
Claim 7 recites the limitation "the detection portion" in the first line.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination over prior art this limitation is interpreted as a detection portion.
Claim 9 recites the limitation "the detection portion" in the second line.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination over prior art this limitation is interpreted as a detection portion.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0164722 to Aoki in view of US 2009/0035034 to Nagase.

 (claim 1)	A fixing apparatus (100) configured to fix an image to a recording material (S), the fixing apparatus comprising: 
a rotatable belt (120) comprising an inner peripheral surface on which a lubricant is applied [0037]; 
a rotatable pressurizing member (130, 131) configured to form a nip portion (N) to nip and convey the recording material between the pressurizing member and the belt; 
a steering roller (122) configured to stretch the belt and incline to move the belt in a width direction intersecting with a rotation direction of the belt [0036]; 
a contact portion (of sensor arm 150d) configured to come into contact with an end portion, in the width direction, of the belt (FIG.8, [0070]); 
a detected portion (sensor flag 150c), a position of the detected portion being changed on a basis of a position of the contact portion [0070]; 
a sensor (150a, 150b) configured to detect the position of the detected portion, an inclination of the steering roller being controlled on a basis of a detection result of the sensor [0071]; 
(claim 5)	a lubricant application portion (126) configured to come into contact with the inner peripheral surface of the belt to apply the lubricant on the inner peripheral surface of the belt;
(claim 6)	a pad member (125) configured to stretch the belt and press the pressurizing member via the belt;
(claim 7)	wherein the detection portion (sensor unit 150) is provided downstream of the nip portion and upstream of the lubricant application portion in the rotation direction of the belt (FIG.5).

Aoki does not suggest a guiding portion connecting with the contact portion of the sensor arm as to guide the lubricant.
Nagase teaches a lubricant removing section 88 comprising a scraping member 881 (including a contact portion), in contact with an inner surface 82i of fixing belt 82 and mounted to incline downward toward the interior of the fixing belt, and a guide member 883 (example of a guiding portion) connected to a downstream section of the scrapping member; the scrapping member to also serve as a probe to contact the interior surface corner 82e of the fixing belt as well as a meandering motion controller (FIGs. 7a & 7b; [0075, 0079-0080]).
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the image forming apparatus of Aoki to comprise
a guiding portion provided by connecting with the contact portion, the lubricant being guided from the contact portion to the guiding portion, 
wherein the guiding portion is provided in a region below the contact portion in a vertical direction, inside of the belt, and overlapped with the belt in the width direction
for at least the purpose of enabling both functions while reducing the number of mechanical parts, thus reducing production costs. 

The combination above further renders obvious,

(claim 2)	The fixing apparatus according to claim 1, wherein the detection portion (sensor unit 150) comprises a swingable arm portion (sensor arm 150d) comprising the contact portion [0070], and wherein the guiding portion comprises a first inclined portion and a second inclined portion, the first inclined portion being continuous with the contact portion and inclined downward in the vertical direction to guide the lubricant from the contact portion to the second inclined portion, the second inclined portion being continuous with a lower end portion of the first inclined portion and inclined downward in the vertical direction toward the inner peripheral surface of the belt to guide the lubricant from the first inclined portion to the region (Nagase: FIG. 7B, [0079-0081]). 
(claim 3)	The fixing apparatus according to claim 2, further comprising an urging portion (sensor spring 150e) configured to urge the arm portion toward the end portion of the belt (Aoki: [0070]; Nagase: [0075]).
(claim 4)	The fixing apparatus according to claim 1, wherein the region is positioned further on an inside of the belt than the end portion of the belt in the width direction (Nagase: FIG.7b) while the fixing apparatus is operating but does not specifically suggest the claimed range of by 2 mm or more.  Nagase additionally teaches the claimed region as a result-effective variable (as determined by the angle of inclination [Symbol font/0x71] of the of the scrapping member 881) in order to effectively scrape and guide lubricant from the edge of the belt (FIG.6, [0076]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of effective filing to discover the optimum or workable range of the position of the claimed region, as a recognized result-effective variable, by routine experimentation (MPEP 2144.05).	 
(claim 8)	The fixing apparatus according to claim 1, wherein the guiding portion has a tapered sectional shape in which a distal end side thereof is narrower (Nagase: FIG.7b shows end side of guide member 883 in contact with lubricant supplying member 87 being narrower).
(claim 9)	The fixing apparatus according to claim 1, wherein the region includes a lowest point of the detection portion in the vertical direction  (Nagase teaches the guide member connected to a lowest end point of the scrapping member).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393. The examiner can normally be reached M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arlene Heredia/Primary Examiner, Art Unit 2852